            Case 4:18-cr-06040-SMJ        ECF No. 95        filed 07/20/21      PageID.240 Page 1 of 3
 PROB 12C                                                                                 Report Date: July 19, 2021
(6/16)
                                                                                                 FILED IN THE
                                       United States District Court                          U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Jul 20, 2021
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK




                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Brandon Christopher Rogers                Case Number: 0980 4:18CR06040-SMJ-1
 Address of Offender:                               , West Richland, Washington 99353
 Name of Sentencing Judicial Officer: The Honorable Michael W. Mosman, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: December 17, 2012
 Original Offense:          Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:         Prison - 66 months               Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 6 months
 10/15/2020                 TSR - 30 months
 Asst. U.S. Attorney:       Richard Cassidy Burson           Date Supervision Commenced: January 19, 2021
 Defense Attorney:          Craig Donald Webster             Date Supervision Expires: July 18, 2023


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on April 27, 2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             3          Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Rogers is considered to be in violation of his conditions of
                        supervised release by being charged with second degree driving with a suspended license on
                        three separate occasions: April 30, June 15, and July 18, 2021.

                        Mr. Rogers’ conditions of supervised release were reviewed with him on January 21, 2021.
                        Her verbally acknowledged an understanding of his conditions, to include mandatory
                        condition number 1, as noted above.

                        On April 30, 2021, Mr. Rogers was contacted by the Pasco Police Department while driving
                        a vehicle; he was cited and released for second degree driving while license suspended. The
                        officer who contacted Mr. Rogers advised him his license was second degree suspended and
                        he could no longer drive. This case is pending before the Pasco Municipal Court, case
       Case 4:18-cr-06040-SMJ            ECF No. 95        filed 07/20/21      PageID.241 Page 2 of 3
Prob12C
Re: Rogers, Brandon Christopher
July 19, 2021
Page 2

                       number 1A0430873. Mr. Rogers is scheduled to have a pretrial hearing on this case July 19,
                       2021.

                       On June 15, 2021, Mr. Rogers was contacted by the West Richland Police Department for
                       speeding and passing another vehicle in a no-passing zone. Mr. Rogers admitted to the
                       officer that he was not supposed to be driving. The offender was cited for second degree
                       driving with a suspended license and released. This case number 1A0442442 is pending
                       before Benton County District Court. A pretrial hearing is scheduled for July 28, 2021.

                       On July 18, 2021, the undersigned officer was contacted by Officer Ehr of the West
                       Richland Police department. Officer Ehr advised he contacted Mr. Rogers for speeding and
                       driving with a suspended license; Mr. Rogers was cited for the above-noted charges and
                       released. No case number has been assigned and no court date has been scheduled at this
                       time.


          4            Standard Condition #8: You must not communicate or interact with someone you know is
                       engaged in criminal activity. If you know someone has been convicted of a felony, you must
                       not knowingly communicate or interact with that person without first getting the permission
                       of the probation officer.

                       Supporting Evidence: Mr. Rogers is considered to be in violation of his conditions of
                       release by knowingly interacting and communicating with Casey Childers, a convicted felon,
                       without permission of the probation officer, on and before July 15, 2021.

                       Mr. Rogers’ conditions of supervised release were reviewed with him on January 21, 2021.
                       Her verbally acknowledged an understanding of his conditions, to include standard condition
                       number 8, as noted above.

                       Mr. Rogers was contacted by the undersigned at his residence on July 15, 2021. During this
                       contact, Mr. Rogers indicated his girlfriend was currently at the residence and in the shower.
                       A discussion was had about this person, whom Mr. Rogers identified as Casey Childers. He
                       advised they met in substance abuse treatment group and reported she is a positive person
                       for him to be around. Mr. Rogers advised Ms. Childers is on state supervision but she is
                       doing well, and her Washington Department of Corrections supervising officer could be
                       contacted to verify that Ms. Childers is doing well.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      July 19, 2021
                                                                              s/Daniel M. Manning
                                                                              Daniel M. Manning
                                                                              U.S. Probation Officer
Case 4:18-cr-06040-SMJ   ECF No. 95   filed 07/20/21   PageID.242 Page 3 of 3
